711 F.2d 118
The STATE OF NORTH DAKOTA, ex rel. BOARD OF UNIVERSITY ANDSCHOOL LANDS, Appellee,v.Cecil ANDRUS, Secretary of the Interior;  Bob Berglund,Secretary of Agriculture;  Frank Gregg, Director of theUnited States Bureau of Land Management;  and John R.McGuire, Chief of the United States Forest Service, Appellants.The STATE OF NORTH DAKOTA, ex rel. BOARD OF UNIVERSITY ANDSCHOOL LANDS, Appellant,v.Cecil ANDRUS, Secretary of the Interior;  Bob Berglund,Secretary of Agriculture;  Frank Gregg, Director of theUnited States Bureau of Land Management;  and John R.McGuire, Chief of the United States Forest Service, Appellees.
Nos. 81-1441, 81-1486.
United States Court of Appeals,Eighth Circuit.
July 11, 1983.

Appeal from the United States District Court for the District of North Dakota;  Bruce M. Van Sickle, Judge.


1
State of North Dakota, Robert O. Wefald, Atty. Gen., John W. Morrison, Owen L. Anderson (argued), Asst. Attys. Gen., Bismarck, N.D., for appellee/cross appellant.


2
James R. Britton, U.S. Atty., Fargo, N.D., Carol E. Dinkins, Asst. Atty. Gen., Lands Div.  (argued), and Jacques B. Gelin, Edward J. Shawaker, Attys., Dept. of Justice, Washington, D.C., for appellants/cross appellees.


3
George Deukmejian, Atty. Gen., State of Cal., N. Gregory Taylor, Asst. Atty. Gen., Bruce S. Flushman, Linus Masouredis, Joseph J. Barbieri, Deputy Attys. Gen., San Francisco, Cal., for amicus curiae State of Cal. ex rel. State Lands Com'n.


4
Before BRIGHT, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and LARSON,* Senior District Judge.ORDER OF REMAND


5
In light of the recent Supreme Court decision reversing and remanding this case, 671 F.2d 271 (8th Cir.1982), rev'd and remanded sub nom.  Block v. North Dakota, --- U.S. ----, 103 S. Ct. 1811, 75 L. Ed. 2d 840 (1983), we vacate our prior judgment and remand to the district court for proceedings consistent with the Supreme Court's opinion.


6
IT IS SO ORDERED.



*
 The Hon. EARL R. LARSON, United States Senior District Judge for the District of Minnesota, sitting by designation